Exhibit 10.1

 

SECOND AMENDMENT TO TRANSACTION DOCUMENTS

 

This SECOND AMENDMENT TRANSACTION DOCUMENTS (this “Amendment”), is entered into
this 14th day of March 2017, (the “Execution Date”) by and among Aura Systems,
Inc., a Delaware corporation (the “Company”), and those other persons who have
signed the signature page hereto (the “Signatories”), with reference to that
certain Securities Purchase Agreement dated May 7, 2013 (as amended, the
“Purchase Agreement”) by and among the Company and the Buyers (as that term is
defined in the Purchase Agreement). Capitalized terms not defined herein that
are defined in the Purchase Agreement shall have the meaning ascribed to them in
the Purchase Agreement.

 

WHEREAS, on or about January 30, 2017 the Company and the Signatories entered
into that certain First Amendment Transaction Documents agreement by which the
parties agreed to amend the Transaction Documents, including without limitation,
the Purchase Agreement; and

 

WHEREAS, the Company desires to further amend the Purchase Agreement as set
forth herein; and

 

WHEREAS, pursuant to Section 11.11 of the Purchase Agreement, any amendment to
the Purchase Agreement made by an instrument in writing signed by the Company
and the Required Buyers shall be binding on all Buyers and holders of
Securities, provided that such amendment applies to all of the holders of the
Securities then outstanding; and

 

WHEREAS, the Signatories hold or have the right to acquire at least seventy-five
percent (75%) of the Conversion Shares and the Warrant Shares on a fully-diluted
basis and therefore constitute the Required Buyers; and

 

WHEREAS, the Signatories have agreed to amend the Purchase Agreement as
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally hound, the Company
and the Required Buyers hereby agree that the Purchase Agreement is, and hereby
arc, as of and at the Execution Date, amended as follows:

 

1. Amendments to Purchase Agreement. Section 5.6 of The Purchase Agreement is
hereby as amended to read in its entirety as follows:

 

5.6. Stockholder Meeting. The Company shall provide each stockholder entitled to
vote at a special or annual meeting of stockholders of the Company (the
“Stockholder Meeting”), with a proxy statement, soliciting each such
stockholder’s affirmative vote at the Stockholder Meeting for approval of
resolutions (the “Resolutions”) to (i) to elect a new board of at least five (5)
directors; (ii) to approve an amendment to the Certificate of Incorporation to
effect up to a 1-for-7 reverse stock split of the Common Stock (such reverse
stock split is referred to herein as the “Authorized Reverse Split”); and (iii)
if, and to the extent required by Applicable Law, to approve the issuances
granted to the Buyer hereunder (the affirmative approval of the Resolution being
referred to herein as the “Stockholder Approval”), and the Company shall use its
best efforts to solicit its stockholders’ approval of the Resolutions, In
connection therewith, the Company shall be obligated to (a) cause a preliminary
proxy statement relating to the Resolutions and the Stockholder Meeting to be
filed with the SEC by no later than April /0, 2017, and (b) hold the Stockholder
Meeting promptly following the mailing of the definitive proxy statement.

 



 



 

IN WITNESS WHEREOF, the Signatories and the Company have each caused this Second
Amendment Transaction Documents to the duly executed as of the Execution Date
set forth above.

 

COMPANY:     AURA SYSTEMS, INC.         By: /s/ Melvin Gagerman     Melvin
Gagerman     Chief Executive Officer         SIGNATORIES:         RBC Capital
Markets LLC Cust FBO Bruce M. Dresner IRA       By: /s/ Bruce M. Dresner    
Bruce M. Dresner         Robert T. Lempert         By: /s/ Robert T. Lempert    
Robert T. Lempert         LPD Investments, Ltd         By: /s/ Peter Dalrymple  
  Peter Dalrymple     G.P.         Kenmont Capital Partners, L.P.         By:
/s/ Donald R. Kendall, Jr.     Donald R. Kendall, Jr.     Managing Director    
    Keith Guenther         By: /s/ Keith Guenther     Keith Guenther  

 

 

 



 

